REASONS FOR ALLOWANCE
Claims 1-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claims 1 and 7, Applicant has properly amended the claims to overcome the contingent limitation interpretations.
As per independent claim 1, the prior art fails to teach or suggest the method combination as now recited, and in particular comprising the control steps of responsive to the determination that the voltage of the battery exceeds a first battery voltage threshold for a first predetermined amount of time: determining a first energy count value representing an amount of energy delivered by the solar panel in a predetermined time period; upon determining that the first energy count value exceeds a first energy count value threshold: determining an average current value representing an average amount of energy delivered by the solar panel in the predetermined time period; and increasing a cycle threshold value that determines when the engine is deactivated so as to stop supplying the second charging current to the battery based on the average current value.
As per independent claim 7, the prior art fails to teach or suggest the method combination as now recited, and in particular comprising the control steps of responsive to the determination that the voltage of the battery is below a second battery voltage threshold for a second predetermined amount of time: determining a second energy count value representing an amount of energy delivered by the solar panel in a predetermined time period; +#-upon determining that the second energy count value is below a second energy count value threshold: determining an average current value representing an average amount of energy delivered by the solar panel in the predetermined time period; and reducing a cycle threshold value that determines when the engine is deactivated so as to stop supplying the second charging current i2 to the battery based on the average current value.
As per independent claims 14 and 15, see reasons for indication of allowable subject matter set for the in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763